Per Curiam.
After the respondent herein had filed his notice of lien he did not, within one year, commence an action to foreclose the lien, secure an order continuing the lien, or become a party defendant in an action to enforce another hen. Accordingly, his lien expired under the terms of the applicable statutes. (Lien Law, §§ 17, 19.)
The order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion granted.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted. Settle order on notice.